Citation Nr: 1001453	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-39 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
sufficient to reopen a claim of service connection for 
headaches.

2.  Entitlement to service connection for residuals of head 
injury other than headaches, including memory loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from Mary 1969 to September 
1972.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Indianapolis, Indiana, which denied service connection for 
residuals of a head injury to include headaches and memory 
loss.  

The Veteran testified at a hearing held at the RO before a 
hearing officer during July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Clarification of issues on appeal  

By its December 2005 rating decision, the RO denied service 
connection for residuals of a head injury to include 
headaches and memory loss.  Because the Veteran was 
previously denied service connection for headaches by a July 
2002 rating decision, which has become final and requires new 
and material evidence to reopen, the Board has separated the 
claim into two issues, as listed above.   

Issues not on appeal

By its December 2005 rating decision, the RO granted service 
connection for hearing loss with a noncompensable rating, 
effective May 31, 2005; and for tinnitus with a 10 percent 
disability rating, effective May 31, 2005.  The Veteran did 
not disagree with these decisions.   See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  Therefore, these issues are not in 
appellate status.  They will be discussed no further herein.  


REMAND

Obtaining records

An April 2005 VA social worker report noted that the Veteran 
has a current claim pending for Social Security Disability 
benefits.   Copies of the underlying records need to be 
obtained from the SSA.  See 38 C.F.R. § 3.159(c)(2) (2009); 
see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's 
duty to assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits]. 

The Board additionally notes that the record only contains VA 
treatment records from February 18, 2005 to July 18, 2005 
from the VA Northern Indiana Healthcare System (Fort Wayne 
and Marion Divisions).  A July 2008 letter from the VA 
Northern Indiana Healthcare System indicates that it has 
records on the Veteran going back to 1999, which were not 
obtained for the record.  The treatment records also indicate 
that the Veteran has received some treatment at the 
Indianapolis VAMC, which have not been obtained for the 
record.

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992).  Accordingly, a remand is necessary for 
the additional development of obtaining VA treatment records 
from the VA Northern Indiana Healthcare system from January 
1, 1999 to February 18, 2005, and from July 18, 2005 up-to-
date to the present time.  All available treatment records 
from the Indianapolis VAMC also need to be obtained. 
VCAA Kent notice

The Board observes that since the RO's December 2005 
decision, the United States Court of Appeals for Veterans 
Claims has issued Kent v. Nicholson, 20 Vet. App. 1 (2006), 
requiring notice of the evidentiary requirements necessary to 
reopen a previously-denied claim, and of what evidence would 
be new and material to reopen the claim. 

The Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held 
that the regulation giving the Board direct authority to cure 
a procedural defect in an appeal by providing the claimant 
with notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If the record has a procedural defect with respect 
to the notice required under the VCAA, this may no longer be 
cured by the Board. The Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the appellant was provided adequate notice under 
the VCAA and the Board is without authority to do so.

Here, although the RO sent a VCAA notice letter to the 
Veteran during July 2005, it only partially complied with the 
notice required by Kent.  The letter did not notify the 
Veteran why the prior claim of service connection for 
headaches was denied, and what evidence would be new and 
material to reopen the claim.  A remand is therefore needed 
in order to afford the Veteran with complete notice as 
required by Kent.

 Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
which complies with the notification 
requirements of the VCAA, to include the 
evidentiary requirements as to new and 
material evidence.  The Veteran should be 
notified of the bases for the previous 
denial of his claim of entitlement to 
service connection for headaches, and 
what evidence would be considered to be 
new and material to reopen the claim.  
See Kent, supra.

2.  Request the SSA to provide copies of 
all records pertaining to the Veteran's 
application for SSA disability benefits.  
Any materials obtained should be 
associated with the claims file. 

3.  Obtain copies of all treatment 
records for the Veteran from the VA 
Northern Indiana Healthcare System from 
January 1, 1999 to February 18, 2005, and 
from July 18, 2005 to the present time, 
and all available treatment records from 
the Indianapolis VAMC.  Any materials 
obtained should be associated with the 
claims file. 
    
4.  After undertaking any other 
development deemed appropriate, the 
issues on appeal should be readjudicated.  
If the benefits sought are not granted, 
the Veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)







This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


